,Z

 

 

  
 

 

 

FILED ____ LODGED
- UNITED STATES DISTRICT COURT |——FRECEIVED __ COPY
DISTRICT OF ARIZONA
Nov 5 2019
j J CLERK U S DISTRICT COURT
United States of America Case Number: 19-08467MJ- KEBONA
BY DEPUTY
Vv. Charging District’s CaseNo-0 oe

Winston Shrout 3:15-CR-00438-01-JO

 

’ COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear in the District of Oregon, Portland division. The

defendant may need an interpreter for this language: N/A.

The defendant: ’ will retain an attorney. —

[1 is requesting court-appointed counsel.

The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy
of this order, to the charging district and deliver the defendant to the United States marshal for that
district, or to another officer authorized to receive the defendant. The marshal or officer in the charging
district should immediately notify the United States attorney and the clerk of court for that district of the
defendant’s arrival so that further proceedings may be promptly scheduled. The clerk of this district
must promptly transmit the papers and any bail to the charging district. |

Date: November 5, 2019 Vili

Michelle H. Burns
United States Magistrate Judge

20 S00ndSS S IHSSUR Sh
Te GAVG LEMON Gfng

wen eee

—_— wer nm

AO 94 (Rev. 06/09) Commitment to Another District
